IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 24 EAL 2019
                                         :
                   Respondent            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
JOHN M. SMALLWOOD,                       :
                                         :
                   Petitioner            :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of May, 2019, the Petition for Allowance of Appeal is

DENIED.